Exhibit 10.2
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement (this “Agreement”) is made as of December
28, 2012, (the “Effective Date”) by and between BioLargo, Inc., a Delaware
Corporation (the “Company”), and Kenneth R. Code (“Executive”).
 
RECITALS
 
WHEREAS, the Company and Executive entered into an Employment Agreement dated
April 30, 2007 (the “Original Agreement”), pursuant to which Executive has been
serving as Company’s Chief Science Officer.
 
WHEREAS, the Original Agreement expired on April 30, 2012, and since such time,
Executive has continued to act as Company’s President and chief executive
officer; and
 
WHEREAS, both Company and Executive desire that Executive continue in his role
with the Company pursuant to the modified terms herein.
 
NOW, THEREFORE, in consideration of the foregoing and of the covenants,
agreements, representations and warranties hereinafter contained, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Executive agree as follows:
 
1.           Effective Date and Term. Paragraph 1 in the Original Agreement,
titled “Effective Date and Term”, shall be amended to include the following
language:
 
“Upon the expiration of the initial Term, this Agreement shall renew for one
year terms, commencing April 30, 2012.”
 
2.           Compensation. Paragraph 3.2 in the Original Agreement, titled “Base
Salary”, shall be amended to include the following language:
 
“Upon the expiration of the initial Term, Executive’s Base Salary shall be
frozen at the level paid to Executive during April 2012, with no further
automatic increases during subsequent annual renewal terms.
 
3.           Termination. Paragraph 4.5 in the Original Agreement, titled
“Termination by Company Without Cause”, shall be replaced in its entirety by the
following:
 
“Company may, acting in its sole and absolute discretion, at any time terminate
Executive’s employment under this Agreement, with or without Cause, or for any
reason whatsoever or for no reason, by delivering to Executive a Notice of
Termination at least 120 days prior to the date of termination.”
 
 
Page 1

--------------------------------------------------------------------------------

 
 
4.           Payment Upon Termination. Paragraph 4.9 in the Original Agreement,
titled “Payment Upon Termination”, shall be amended to include the following
language:
 
“The foregoing provisions shall not apply during renewal periods subsequent to
April 30, 2012.”
 
5.           Entire Agreement. This Amendment supersedes any and all conflicting
terms in the Original Agreement, and together with the Original Agreement,
supersedes other agreements, either oral or in writing, between the parties with
respect to the subject matter hereof, and contains all of the covenants and
agreements between the parties with respect to the services to be rendered by
Executive to the Company in any manner whatsoever. Each party to this Amendment
acknowledges that no representations, inducements, promises or agreements,
orally or otherwise, have been made by any party, or anyone acting on behalf of
any party, which are not embodied herein, and that no other agreement, statement
or promise not contained in this Amendment shall be valid or binding on either
party.
 
6.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement on the day and year first indicated above.
 

  COMPANY     BioLargo, Inc.                
 
By:
/s/ Dennis P. Calvert       Name: Dennis P. Calvert, President            
EXECUTIVE                     By: /s/ Kenneth R. Code       Kenneth R. Code  

 

Page 2